Matter of Moore v Annucci (2017 NY Slip Op 04018)





Matter of Moore v Annucci


2017 NY Slip Op 04018


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

523695

[*1]In the Matter of DARRYL MOORE, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: April 4, 2017

Before: Peters, P.J., McCarthy, Garry, Egan Jr. and Rose, JJ.


Darryl Moore, Malone, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Peter H. Schiff of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Peters, P.J., McCarthy, Garry, Egan Jr. and Rose, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.